                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Iron Workers Local 25 Pension Fund, et al.
                 Plaintiffs,                      Case No. 19-cv-11145
v.
                                                  Paul D. Borman
Schaval Erectors, LLC, Jerome Schaar, and         United States District Judge
KB Erectors, LLC
                                                  Elizabeth A. Stafford
                     Defendants.                  United States Magistrate Judge


____________________________________/


   OPINION AND ORDER GRANTING PLAINTIFFS’ MOTION FOR
  SUMMARY JUDGMENT (ECF No. 31) and DENYING DEFENDANTS’
    MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF No. 33)


   I.      Background

        Plaintiffs are Trustees of Funds established and administered pursuant to

Section 302 of the Labor Management Relations Act, 29 U.S.C. § 186 and The

Employees Retirement Income Security Act of 1974 (“ERISA”) 19 USC § 1001, et

seq. The Plaintiffs are authorized to collect delinquent fringe benefit contributions

pursuant to 29 USC §1132(g) and 29 USC §1145.

        Defendant Jerome “Jeremy” Schaar was the owner and operator of Schaval

Erectors, LLC (“Schaval”) a steel erection company. Schaval was signatory to a

collective bargaining agreement with Iron Worker’s Local 25 Union. (CBA, ECF

                                          1
No. 31-2, CBA Signature Page, ECF No. 31-3.) Under that CBA, Schaval was

required to pay certain fringe benefits on behalf of each of its employees performing

work covered by the CBA. Defendant KB Erectors, LLC (“KB”) is not a signatory

to the underlying collective bargaining agreement. However, Plaintiffs have brought

this action to hold KB liable for unpaid benefit contributions on the theory that KB

is the “alter-ego” of Schaval, and Schaar personally liable on the theory that he is a

fiduciary with respect to Plan assets at KB.1

       On May 10, 2018 Defendant KB Erectors was incorporated by Renee Lowe,

a longtime close friend of Schaar. (KB Erectors Corporate Documents, ECF No. 31-

8.) KB began operations in approximately Mid-June 2018, one month after Schaval

Erectors ceased operation. (Defendants’ Response to RTAs ECF No. 33-8 ¶ 5.) At

this time, Lowe was on leave from her job as a Delta Airlines gate attendant, and

testified that she became interested in starting her own business. (Deposition of

Renee Lowe (“Lowe Dep.”) 6:2-7:22, ECF No. 31-10.) Lowe testified that she came

up with the idea to start KB and approached Schaar for assistance and guidance.

(Lowe Dep. 30:1-25, ECF No. 31-10; Deposition of Jerome Schaar (“Schaar Dep.”)

1
  In a prior action, U.S. District Judge Marianne O. Battani entered default judgment on May 7,
2018 against Schaval and Schaar in the amount of $39,265.03 consisting of unpaid employee
benefit contributions, late payment liquidated damages, and the mandates of 29 U.S.C. § 1132
(g)(2). (Case No. 18-cv-10461.) The judgment has been satisfied in full. However, an updated
audit has indicated small additional amounts due from Schaval Erectors and Schaar. (Affidavit of
Auditor, ECF No.31-7 ¶ 7) Plaintiffs claim there remains a $2,623.90 balance due, consisting of
late payment liquidated damages in the amount of $1,866.26 and audit liquidated damages in the
amount of $757.64.
                                               2
10:11-11:22, ECF No. 31-4.) When asked about problems faced by Schaval

Erectors, Lowe testified that she and Schaar did not discuss the problems in depth,

and that “[h]e just said he was with the union.” (Lowe Dep. 26:20-22, ECF No. 31-

10.). “He told me the union had pulled all his workers and pretty much was putting

him out of business. That’s all I knew.” (Id at 27:7-9.)

      Prior to forming KB, Lowe had no experience in the steel erection trade or

any similar industry, and no experience in bidding for jobs. (Lowe Dep. 7:3-22, ECF

No. 31-10; Schaar Dep. 11:20-12:1, ECF No. 31-4.) Lowe testified that she would

not have started KB, and would have been unable to operate KB, without Schaar’s

assistance.

              Q. … if Jeremy left the company, you’d have to find
              another Jeremy?
              A. Correct
(Lowe Dep. 19:5-7, ECF No. 31-10)
              ***
              Q. … if it wasn’t for Jeremy, you wouldn’t have done
              this?
              A. No
(Id. at 29:17-19.)

      KB performs the same type of iron/steel erection work as Schaval. Both

Schaval and KB worked primarily with Rohmann Iron fabrication shop. (Schaar

Dep. 33:12-16, ECF No. 31-4.) Schaar introduced Lowe to Rohmann.

      Schaar began working for KB when it commenced operation in approximately

mid-June 2018. Schaar testified that before his departure from Schaval, Schaval had

                                          3
limited employees, given that the Union pulled their workers from Schaval, and he

had to hire workers “off the street” to finish his projects. (Id. at 9:14-17) Three other

Schaval Erectors employees also came to work for KB at its startup. (Schaar Dep.

13:13-17; Lowe Dep. 14:8-19.)

      When KB was formed, Schaar sold what appears to be all of his equipment to

Lowe and KB. Defendants characterize this equipment as “a small drop” of the

expenses Lowe and KB incurred to start and operate KB, and points this court to an

“Expense Report” which lists expenses by vendor from July 3, 2018 through

September 21, 2019. (ECF No. 33-11.) The payments to Schaval Erectors

($25,530.25) and to Jerome Schaar ($16,000) are the second and fourth largest

expenses listed, out of a total of $244,913,54 in expenses. (Id.) Defendants

characterize the purchases of equipment from Schaval/Schaar as “arm’s length”

transactions.

      When questioned about the equipment, Lowe stated:

                Q. As far as equipment goes, how did you purchase your
                equipment?
                A. Jeremy pretty much had everything.
                Q. Stop there. When you say “everything,” can you give
                me examples?
                A. The trucks, the welders, the welding leads, the
                knowledge.
                …
                Q. So you relied upon Jeremy for all the equipment to run
                KB erectors?
                A. Yes. I bought it from him.


                                           4
(Lowe Dep. 8:11-23, ECF No. 31-10.) When asked about the payments, Schaar

testified that he did not know why Lowe issued payments to both Schaar and Schaval

Erectors. (Schaar Dep. 33:22-34:14.)

       At KB, Defendant Schaar totally supervises the fieldwork, and the bids on

jobs. Schaar testified that he must clear with Lowe before hiring or firing any

workers. (Schaar Dep. 14:8-14.) Lowe testified that Schaar is “always in contact

with me … asking me can we do this, can we do that… .” (Lowe dep. 15:1-4.)

According to Schaar, Lowe performs all of the bookkeeping, and handles taxes and

other similar tasks. (Schaar Dep. 22:7-9). At the time of her deposition, March 12,

2020, Lowe was not taking a salary from KB. (Lowe Dep. 17:25-18:5.) There is no

testimony that Lowe has ever taken a salary from KB erectors, and at oral argument

on June 9, 2021, counsel for defendants did not contend that she has ever received

any money from KB.

       Both companies, Schaval Erectors and KB Erectors used the same attorney,

Thomas P. McKenney, to file incorporation documents. (KB Erectors Corporate

Filing, ECF No. 31-8, Schaval Erectors Corporate Filing, ECF No. 31-9.) Both KB

and Schaval use the same, widely available payroll system – Quickbooks. (Aff. of

Plaintiff’s Auditor, ECF No. 31-7, ¶ 10.)

       An employee of Schaar at Schaval, who Schaar brought to KB, Myles Drake,

testified:


                                            5
          A. When [Schaar] hired me, he said he was in the process of
             becoming de-unionized, and he was trying to change his
             company, how things work so he could have it the way he
             wanted it and stuff like that.”
          Q. Right
          A. So it wasn’t official at the time when I first started
              working, which is why when I was working for him it
              was Schaval, but he was in the process, and I think like
              my third paycheck or something was actually KB
              erectors instead of Schaval
(Deposition of Myles Drake (“Drake Dep.”) 6:7-16, ECF No. 31-11)

                  Q. So at KB Erectors, did you do the same jobs?
                  A. Yeah. Like to me nothing changed, so it was basically
                  the same thing
(Id. at 7:6-9.)

       Schaar testified that he disagreed with Drake’s testimony regarding what

Schaar allegedly said to Drake. (Schaar Dep. 31:9-32:6.) Drake only worked for

Schaval Erectors and/or KB Erectors during Summer, 2017. (Drake Dep. 7:1-5, ECF

No. 31-11.)

       An audit covering July 2018 through May 2019 was performed by Plaintiffs

on Defendant KB Erectors based on documents obtained during the course of this

litigation, established a balance of unpaid employee benefit contributions of

$282,559.79. (Aff. of Auditor, ECF No. 31-7, ¶ 13.)

       Plaintiffs filed the instant lawsuit on April 19, 2019. The Complaint contains

three Counts:



                                             6
                Count I: Breach of Collective Bargaining Agreement
                         and 29 U.S.C. § 1145 against Schaval
                         Erectors
                Count II: Breach of Fiduciary Duty against Jerome
                          Schaar
                Count III: Alter Ego/Successor/Single Employer
                           Liability against KB Erectors


   II.      Standard of Review
         Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is proper if there is no genuine issue as to any material fact and the moving party is

entitled to judgment as a matter of law. In evaluating a motion for summary

judgment, the Court must look beyond the pleadings and assess the proof to

determine whether there is a genuine need for trial. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986). If the moving party carries its burden

of showing there is an absence of evidence to support a claim, then the nonmoving

party must demonstrate by affidavits, depositions, answers to interrogatories, and

admissions on file that there is a genuine issue of material fact for trial. Celotex Corp.

v. Catrett, 477 U.S. 317, 324-25 (1986). Where the moving party bears the ultimate

burden of persuasion at trial, “the moving party's initial summary judgment burden

is 'higher in that it must show that the record contains evidence satisfying the burden

of persuasion and that the evidence is so powerful that no reasonable jury would be

free to disbelieve it.'” Cockrell v. Shelby County School Dist., 270 F.3d 1036, 1056


                                            7
(6th Cir. 2001) (quoting 11 James William Moore et al., Moore's Federal Practice §

56.13[1], at 56-138 (3d ed. 2000)).

      In reviewing a motion for summary judgment this Court cannot weigh the

evidence,   make    credibility   determinations,   or   resolve   material   factual

disputes. Alman v. Reed, 703 F.3d 887, 895 (6th Cir. 2013); see Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986) (stating that on a motion for summary

judgment “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a

judge”). “Instead, the evidence must be viewed, and all reasonable inferences drawn,

in the light most favorable to the non-moving party.” Ohio Citizen Action v. City of

Englewood, 671 F.3d 564, 569-70 (6th Cir. 2012) (citing Matsushita, 475 U.S. at

587; Biegas v. Quickway Carriers, Inc., 573 F.3d 365, 374 (6th Cir. 2009)).

Nevertheless, the mere existence of a scintilla of evidence in support of the

nonmovant’s position is not sufficient to create a genuine issue of material

fact. Liberty Lobby, 477 U.S. at 252. The proper inquiry is whether the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Id.; see

generally Street v. J.C. Bradford & Co., 886 F.2d 1472, 1476-80 (6th Cir. 1989).




                                         8
   III.     Analysis

            a. Liability of Schaval Erectors and Jerome Schaar for Outstanding
               Balance
      Plaintiffs ask that this Court enter judgment against Schaval Erectors and

Jerome Schaar in the amount of $2,623.90 for additional unpaid benefit

contributions. (See footnote 1, supra.) Defendants do not contest this claim.

      Accordingly, the Court will enter judgment in favor of Plaintiffs and against

Schaval Erectors and Jerome Schaar in the amount of $2.623.90 on Count I.




            b. Proper Alter Ego Standard
          “The alter ego doctrine was developed to prevent employers from evading

obligations under the Act merely by changing or altering their corporate form. The

doctrine ‘will be applied, when appropriate, to treat two nominally separate business

entities as if they were a single continuous employer.’ ” N.L.R.B. v. Allcoast

Transfer, Inc., 780 F.2d 576, 579 (6th Cir.1986) (quoting Alkire v. NLRB., 716 F.2d

1014, 1018 (4th Cir.1983)). The doctrine “is most commonly used in labor cases to

bind a new employer that continues the operations of an old employer in those cases

where the new employer is ‘merely a disguised continuance of the old

employer.’ ” N.L.R.B. v. Fullerton Transfer & Storage Limited, Inc., 910 F.2d 331,




                                         9
336 (6th Cir. 1990) (quoting Southport Petroleum, Co. v. N.L.R.B., 315 U.S. 100,

106, 62 S.Ct. 452 (1942)).

      In the labor law context, courts have employed the NLRA standard, the so-

called “relaxed” version of the alter ego test, which requires a showing that “the two

enterprises have substantially identical management, business, purpose, operation,

equipment, customers, supervision and ownership,” Nelson Elec. v. NLRB, 638 F.2d

965, 968 (6th Cir.1981), and which is applied in “a more relaxed, less exacting

fashion than would be required under federal common law principles.” Fullerton,

910 F.2d at 336. Under the NLRA standard, the plaintiff is relieved of the obligation

to show intent to avoid labor obligations. See Yolton v. El Paso Tenn. Pipeline

Co., 435 F.3d 571, 587–88 (6th Cir. 2006).

      Plaintiffs argue that the more relaxed NLRA standard should apply.

Defendants argue that this Court should apply the common law “corporate” standard

and directs this Court to Trustees of Operating Engineers Local 324 Pension Fund

v. Bourdow Contracting, Inc., 919 F.3d 368, 375-76 (6th Cir. 2019). However, in

Bourdow, “Defendant did not challenge the applicability of the alter-ego test of the

NLRA before the district court.” Id at 375. Thus, this issue was not decided by the

Sixth Circuit in Bourdow.

      The NLRA relaxed version of the alter ego test has been applied in the Sixth

Circuit in the labor law context:


                                         10
             The alter ego doctrine is most commonly used in labor
             cases to bind a new employer that continues the operations
             of an old employer in those cases where the new employer
             is “merely a disguised continuance of the old
             employer.” Southport Petroleum, Co. v. NLRB, 315 U.S.
             100, 106, 62 S.Ct. 452, 86 L.Ed. 718 (1942); see
             also Howard Johnson Co. v. Detroit Local Joint Executive
             Bd., Hotel and Restaurant Employees, and Bartenders
             Int'l Union, 417 U.S. 249, 259 n. 5, 94 S.Ct. 2236, 41
             L.Ed.2d 46 (1974).
Fullerton, 910 F.2d at 336 (footnote omitted).

      Further, District Courts in the Sixth Circuit, including this Court, have used

the NLRA standard to determine alter-ego liability in ERISA unpaid fringe benefit

cases. See e.g. Michigan BAC Health Care Fund, Trustees of v. Hartley Masonry

Servs., Inc., No. 17-12260, 2018 WL 6527497 (E.D. Mich. 2018) (applying NLRA

standard to determine alter-ego liability in an ERSIA unpaid fringe benefits case

based on disguised continuance); Trustees of the Detroit Carpenters Fringe Benefit

Funds v. Andrus Acoustical, Inc., No. 11-CV-14656, 2014 WL 1746399, at *10

(E.D. Mich. 2014) (Borman, J.) (applying the NLRA standard in an ERISA unpaid

fringe benefits action, where the basis for the alter ego liability was that the two

companies in question engaged in a “double-breasted” operation); Michigan Glass

& Glazing Indus. Defined Contribution Pension Plan v. CAM Glass, Inc., No. 06-

12917, 2008 WL 506350, at *1 (E.D. Mich. Feb. 22, 2008) (applying NLRA

standard in an ERSIA unpaid fringe benefits case).




                                        11
      This Court will apply more relaxed NLRA standard in this case, where the

alter ego liability is premised on a “disguised continuance” theory. See, e.g.,

Yolton, 435 F.3d at 587–88; Fullerton, 910 F.2d at 336. KB Erectors, the company

sought to be held liable is engaged in the same line of business as Schaval

Erectors, the company originally liable under the CBA. See Fullerton, 910 F.2d at

337 & 336 n. 7. In this case, the two Defendant employers, Schaval Erectors and KB

Erectors, and Jerome Schaar, have acted to avoid obligations by merely changing its

corporate form on paper.

      The Defendants’ Motion for Summary Judgment on the question of alter-ego

liability relies entirely on an application of the common law standard. (ECF No. 33

PageID.485-493.) Accordingly, because the Court has decided to not apply the

common law standard, Defendants’ Motion for Summary Judgment on the alter-ego

liability claim is DENIED.



         c. Application of the NLRA Alter Ego Standard

      In a disguised-continuance case, courts ask “whether the two enterprises have

substantially identical management, business purpose, operation, equipment,

customers, supervision and ownership” in deciding whether one is the alter ego of

the other. Fullerton, 910 F.2d at 336 (quoting Nelson Elec. v. NLRB, 638 F.2d 965,

968 (6th Cir.1981)). Evidence, or lack thereof, of an employer's intent to evade the


                                        12
obligations of a collective bargaining contract is merely one of the factors to be

considered and is not a prerequisite to the imposition of alter-ego status. Id. at

337. This has been described as a “more relaxed, less exacting” application of the

alter-ego doctrine applied “[i]n order to effectuate federal labor policies.” Id. The

analysis is flexible and “no one element should become a prerequisite to imposition

of alter-ego status; rather, all the relevant factors must be considered

together.” Allcoast Transfer, 780 F.2d at 582. Each factor will now be addressed.



                i. Management

      This factor looks to “the nature of the management structure in the two

companies,” including overlap in those who “played a managerial role.” Rd.

Sprinkler Fitters Local Union No. 669, U.A., AFL-CIO v. Dorn Sprinkler Co., 669

F.3d 790, 795 (6th Cir. 2012) [“Dorn Sprinkler”]; Bourdow, 919 F.3d at 376.

      Defendants argue that compared to Schaval, where Schaar “was the owner

and sole operator … with complete discretion to manage and operate his business

without oversight,” at KB, “Schaar was an employee … and did not have control of

the operations of the business.” (ECF No. 36 PageID.1031.)

      Although Schaar allegedly no longer operates KB Erectors without some

Lowe oversight on a few matters, it is uncontroverted that he effectively manages

every aspect of the day-to-day job operations of KB. Defendants admit that Schaar’s

                                         13
responsibilities at KB are “managerial in nature.” (Id.) Although Lowe testified that

she makes “final decisions on a lot of the jobs,” she concedes she has no experience

in the business, does not provide any of the job estimates, does not allege she goes

to job sites, and does not deny that Schaar makes all operational decisions. (Lowe

Dep. 22:11-23:11.) Thus, Schaar’s responsibilities at KB do not include check

signing or filing corporate documents; there is no material dispute that Schaar

occupies the managerial/operational role at KB. This factor, his bringing over all of

Schaval’s equipment and his Schaval employees, weighs in favor of the Plaintiffs

and a finding of alter-ego liability.



                 ii. Business Purpose

       It is undisputed that KB Erectors and Schaval Erectors perform the same type

of specialized steel erection work, and both work primarily with Rohmann Iron.

(ECF No. 36 PageID.1032.) This factor weighs in favor of the Plaintiffs, and a

finding of alter ego liability.


                iii. Operation

       This factor looks to “continuity of work force”—i.e., whether the new

company “attracted ... employees of its own” or “employed a number of former

employees of [the older company]”—and to continuity of workspace. Dorn

Sprinkler, 669 F.3d at 795; Bourdow, 919 F.3d at 377. The analysis is focused on
                                         14
the period when the new company began operations. See Dorn Sprinkler, 669 F.3d

at 795. (finding “no real continuity of work force” where second company rented

separate office space and only two of fourteen employees form the first company

worked at the second upon opening.)

       The evidence establishes that all existing Schaval Erectors employees began

work under Schaar’s direction at KB Erectors when it commenced operations. (Lowe

Dep. 14:8-19, ECF No. 31-10.) Lowe testified that after “the union pulled his

workers [from Schaval], he [Schaar] hired three others, and, yes, they did come over

with me.” (Id. at 14:9-12.) In their motion for summary judgment (ECF No. 33

PageID.483), the Defendants concede that all three Schaval employees, besides

Schaar himself, began work at KB, although “two were terminated within the first

few months of operation and KB hired new employees during and after this period.”

(ECF No. 33 PageID.483 citing Audit records ECF No. 31-7 PageID.265-67.)

Critically, although KB may have hired new employees after commencing

operations, the record shows that only the existing Schaval employees began work

at KB Erectors, and were its only employees, apart from Schaar and Lowe, when it

launched. Accordingly, this factor weighs in favor of the Plaintiffs, and a finding of

alter-ego liability.




                                         15
               iv. Equipment

      This factor looks to whether the new company acquired any of the older

company's equipment, and if so, whether the acquisition was an arm's-length

transaction. Dorn Sprinkler, 669 F.3d at 795-96. In Dorn Sprinkler, the court

focused its analysis of this factor on the equipment used at the inception of the

second company. Id. The court found this factor weighed against finding alter-ego

liability, as the second company began operations without any equipment acquired

from the first company, and only subsequently acquired some of the first company’s

equipment later on. Id.

      The record establishes that KB Erectors purchased a significant amount, if not

all, of the equipment it needed to commence operations from Schaval Erectors and

Schaar.

      Concerning the equipment needed to start operating KB, Lowe testified:

               Q. As far as equipment goes, how did you purchase
               your equipment?
               A. Jeremy pretty much had everything.
               Q. Stop there. When you say “everything,” can you
               give me examples?
               A. The trucks, the welders, the welding leads, the
               knowledge.
               …
               Q. So you relied upon Jeremy for all the equipment to
               run KB erectors?
               A. Yes. I bought it from him.
(Lowe Dep. 8:11-23, ECF No. 31-10)



                                        16
      Schaar’s testimony established that KB purchased all of Schaval’s equipment.

(Schaar Dep. 17:25-2, ECF No. 31-4.) (Q. Now, so you sold all your equipment,

including your truck, to Renee, correct? A. Yes.) While Defendants state, without

support, that each of these transactions was made at arm’s length (ECF No. 36

PageID.1035), no sales receipts were provided by Defendants. Thus, there is no

evidence that market rate was paid for the equipment and little evidence of the

transactions at all, apart from an “Expenses by Vendor Summary” containing only

the amount paid for subsequent purchases made between July 3, 2018 and September

21, 2019. (ECF No. 33-11.) At her deposition, Lowe was unable to provide receipts

for payments to Schaval Erectors and Schaar for the equipment that was purchased.

(Lowe Dep. 19:8-22:6, ECF No. 31-10.)

      Defendants also argue that the business records show that KB sourced

“substantial equipment from other sources.” (citing Expenses by Vendor Summary,

ECF No. 33-11.) However, the Vendor Summary only shows the amount

purportedly paid to each vendor, with no indication of what was purchased, or

exactly when these purchases were made during the year date range encompassed

by the summary.

      It is undisputed that KB continues to lease vehicles from Schaar, and pays for

the use of Schaar’s phone number for KB’s business. (Defendants’ Response, ECF




                                        17
No. 36 PageID.1035.) The phone number on the truck KB leases from Schaar is

Schaar’s number, which was used by him at Schaval. (Schaar Dep. 18:19-19:4.)

       The evidence presented to this court shows that the equipment used to

commence operations of KB Erectors was sourced primarily, if not entirely, from

Schaval Erectors. This factor weighs in favor of Plaintiffs, and a finding of alter-ego

liability.


                v. Customers

       This factor looks to overlap in “customer base” and “customers.” Dorn

Sprinkler, 669 F.3d at 796; Bourdow, 919 F.3d at 378. Defendants do not contest

that both companies primarily sourced work through Rohmann Iron. This factor

weighs in favor of the Plaintiffs and a finding of alter ego liability.



                vi. Supervision

       This factor looks to overlap in those who hold supervisory roles. Allcoast

Transfer, 780 F.2d at 582. The NLRA defines “supervisor” broadly as “any

individual having authority, in the interest of the employer, to hire, transfer, suspend,

lay off, recall, promote, discharge, assign, reward, or discipline other employees, or

responsibly to direct them ... [if] such authority is not of a merely routine or clerical

nature, but requires the use of independent judgment.” 29 U.S.C. § 152(11).



                                           18
       Under this definition, Schaar clearly was in a supervisory role at Schaval

Erectors, and is in the supervisory role at KB Erectors. Although Defendants allege

that some minimal supervisory responsibility is held by Lowe, it is abundantly clear

that Schaar runs the entire operation, except for signing the checks, and that Lowe

totally relies on him for the operation of KB Erectors. Schaar holds complete

supervisory responsibilities over fieldwork and employees, bidding on projects, and

the day-to-day operation of the company. Schaar draws the largest salary; Lowe

draws no salary.

       This finding of supervisory authority is similar to that occurring in Michigan

BAC Health Care Fund, Trustees of v. Hartley Masonry Servs., Inc., No. 17-12260,

2018 WL 6527497, at *6 (E.D. Mich. 2018). In that case, the employee in question

held a role similar to that of Schaar at both companies – “estimating, placing bids,

hiring masons and laborers, supervision and working at job sites, etc” – and the court

determined this satisfied the supervisory element. Id. at *1, 6. In the instant case,

Lowe is merely the on-paper owner of KB Erectors and earns no money, while

Schaar gets a significant salary. This factor weighs in favor of the Plaintiffs, and a

finding of alter ego liability.




                                         19
               vii. Ownership

       It is undisputed that the two companies have different owners. KB Erectors is

owned, on paper, by Renee Lowe. Schaval erectors was owned by Schaar. Plaintiff

concedes that this ownership factor weighs against finding alter-ego liability. (ECF

No. 31, PageID.150.) This single factor weighs in favor of Defendants, and against

a finding of alter ego liability.



               viii. Intent to Evade Labor Obligations.

       This factor looks to “evidence of intent on the part of the two companies to

avoid the effect of the collective bargaining agreement,” or their other labor

obligations. Dorn Sprinkler, 669 F.3d at 796; Bourdow, 919 F.3d at 379.

       Plaintiffs point to significant evidence that KB was created with the intent to

evade Schaar’s obligations under Schaval’s CBA. Notably, KB Erectors was created

on May 10, 2018, three days after a default judgment was entered against Schaval

Erectors on May 7, 2018. KB began operations shortly after.

       There is also evidence of Lowe’s awareness that Schaval Erectors was going

out of business, and that this was related to Schaval/Schaar’s issues with the Union.

(Lowe Dep. 27:4-9; 28:21-23, ECF No. 31-10) Plaintiffs also identify the testimony

of employee Myles Drake, who testified that Schaar “said he was in the process of

becoming de-unionized, and he was trying to change his company, how things work


                                          20
so he could have it the way he wanted it and stuff like that.” (Drake Dep. 6:7-16,

ECF No. 31-11.)

       Defendants argue that the only relevant testimony on this factor is Schaar’s

own testimony that he did not leave Schaval to work for KB to avoid labor

obligations, despite overwhelming evidence to the contrary. (Defendants’ Response,

ECF No. 36, PageID.1037.) Indeed, every factor in this analysis supports Plaintiffs’

claim of clear intent to avoid the CBA.

       The timing of the inception of KB Erectors, viewed in light of Lowe’s

admitted knowledge that Schaval was having issues with the union, the totality of

factors supporting alter ego conversion from union to non-union, and the testimony

of Schaval/KB employee Myles Drake, establish a clear intent to evade labor

obligations. This factor weighs in favor of the Plaintiffs, and a finding of alter-ego

liability.



               ix. Alter-Ego Conclusion

       Six   factors—management,      business    purpose,   operation,   equipment,

customers, and supervision—weigh in favor of finding that KB Erectors is the alter

ego of Schaval Erectors. There is also overwhelming evidence of an intent to evade

labor obligations. The only factor that weighs in favor of the Defendants is

ownership on paper, and Lowe’s accounting and signing of checks. Not only does


                                          21
Lowe not receive any money for her “paper” role, but evidence establishes that

Schaar, her high school friend, had been paying her TV cable bill for over six years

prior to the creation of KB Erectors.

      Based on a balancing of the relevant factors, this Court concludes that no

reasonable juror could conclude that KB Erectors is not the alter ego of Schaval

Erectors. Plaintiff’s Motion for Summary Judgment on alter-ego liability against

Defendants is GRANTED.


          d. Defendant Jerome Schaar’s Personal Liability

      Plaintiffs argue that Schaar, as a signatory to the CBA, is a fiduciary regarding

KB’s alleged Plan assets and is therefore personally liable for unpaid benefit

contributions for the period of the CBA. Both parties move for summary judgment

on this claim.

      Defendants’ sole argument in their Motion for Summary Judgment (ECF No.

33) is that Schaar is not personally liable because KB Erectors is not the alter-ego of

Schaval Erectors. Because this Court has found that KB is the alter-ego of Schaval,

Defendants’ Motion for Summary Judgment on this claim is DENIED.

      Under ERISA, “[a]ny person who is a fiduciary with respect to a plan who

breaches any of the responsibilities, obligations, or duties imposed upon fiduciaries

... shall be personally liable to make good to such plan any losses to the plan resulting

from each such breach.” 29 U.S.C. § 1109(a). ERISA defines a fiduciary, in relevant
                                           22
part, as any person who “exercises any discretionary authority or discretionary

control respecting management of such plan or exercises any authority or control

respecting management or disposition of its assets, ... [or] has any discretionary

authority or discretionary responsibility in the administration of such plan.” 29

U.S.C. § 1002(21)(A)(i), (iii).

      The Sixth Circuit “employs a functional test to determine fiduciary

status.” Briscoe v. Fine, 444 F.3d 478, 486 (6th Cir. 2006) (citing Hamilton v.

Carell, 243 F.3d 992, 998 (6th Cir. 2001)) (observing that “[t]he Supreme Court has

recognized that ERISA ‘defines ‘fiduciary’ not in terms of formal trusteeship, but in

functional terms of control and authority over the plan ...’ ”). A party's status as a

fiduciary “ ‘is not an all or nothing concept’ ”; a court must ask whether the person

is a fiduciary “ ‘with respect to the particular activity in question.’

” Id. (quoting Moench v. Robertson, 62 F.3d 553, 561 (3d Cir. 1995)). “Congress

intended ERISA's definition of fiduciary ‘to be broadly construed.’ ” Roofers Loc.

149 Sec. Ben. Tr. Fund v. Milbrand Roofing Grp., Inc., No. 05-60218, 2007 WL

835802, at *1 (E.D. Mich. Mar. 14, 2007) quoting LoPresti v. Terwilliger, 126 F.3d

34, 40 (2d Cir.1997)

      To decide whether Schaar was acting as an ERISA fiduciary, the Court must

determine whether (1) unpaid benefits are Plan assets; and (2) he exercised

discretionary control or authority over such assets. Trustees of Iron Workers' Local


                                         23
No. 25 Pension Fund v. Mun. & Indus. Storage, Inc., No. 2:10-CV-12502-PDB,

2011 WL 1515047, at *3 (E.D. Mich. Mar. 24, 2011) (Borman, J.) (citations

omitted).



                 i. Plan Assets

      Plaintiffs argue that amounts withheld from a participant’s wages for deposit

into an employee welfare fun are “plan assets,” citing 29 C.F.R. § 2510.3-102(a).

Defendants do not challenge this issue. Plaintiffs also point to the relevant CBA and

trust documents, which explicitly state that “[c]ontributions become vested plan

assets at the time they become due and owing to the Fund.” (CBA, ECF No. 31-2,

PageID.188.) Caselaw supports Plaintiffs’ argument, and as the court in Plumbers

Local 98 Defined Ben. Pension Fund v. M & P Master Plumbers of Michigan, Inc

noted, “Judges in this district have repeatedly held that contributions are plan assets

as soon as they are due and owing.” 608 F. Supp. 2d 873, 877 (E.D. Mich. 2009)

(collecting cases) (emphasis in original). Accordingly, this Court finds that benefits

that went unpaid by KB erectors are “plan assets.”



                ii. Defendant Jerome Schaar’s Status As A Fiduciary

      To determine whether Schaar was a fiduciary regarding KB’s Plan assets, the

conduct at issue must be examined “to determine whether it constitutes


                                          24
‘management’ or ‘administration’ of the plan, giving rise to fiduciary concerns, or

merely a business decision that has an effect of an ERISA plan not subject to

fiduciary standards.” Operating Engineers' Local 324 Pension Fund v. Midstates

Contractors, L.L.C., No. 04-73052, 2007 WL 496706, at *5 (E.D. Mich. Feb. 13,

2007) quoting Seaway Food Town, Inc. v. Medical Mutual of Ohio, 347 F.3d 610,

617 (6th Cir. 2003).

      Courts generally look to whether the individual had some authority over

payments from the company. See Trustees of Iron Workers' Local No. 25 Pension

Fund v. Mun. & Indus. Storage, Inc., No. 2:10-CV-12502-PDB, 2011 WL 1515047,

at *3-4 (E.D. Mich. Mar. 24, 2011) (Borman, J.), In Trustees v. Mun. & Indus.

Storage, this Court found that an individual was an ERISA fiduciary where that

individual was the primary shareholder of the company, admitted that he ran the day-

to-day operations, and decided what bills to pay, “including whether or not to make

the fringe benefit contributions … .” Id. Courts in the Eastern District of Michigan

have held that this type of control demonstrates that the defendant is an ERISA

fiduciary and can be held personally liable for breaches of that duty. See Plumbers

Loc. 98 Defined Ben. Pension Fund v. M & P Master Plumbers of Michigan, Inc.,

608 F. Supp. 2d 873, 879 (E.D. Mich. 2009) (“[Defendant] also admitted that he had

the final say in all decisions regarding M & P, including whether fringe benefit

contributions were to be paid.”); Iron Workers' Loc. No. 25 Pension Fund v.


                                        25
McGuire Steel Erection, Inc., 352 F. Supp. 2d 794, 806 (E.D. Mich. 2004) (“[G]iven

Defendant McGuire's admission that he was responsible for the day-to-day operation

of Defendant McGuire Steel, including the decision of whether or not to pay ERISA

benefit contributions, no reasonable jury could find that he did not act in a fiduciary

capacity.”).

      Defendants cite to Iuoe Local 324 Ret. Tr. Fund v. LGC Glob. FM, LLC, No.

CV 17-13921, 2019 WL 4741838, at *9 (E.D. Mich. Sept. 27, 2019) (Parker, J). In

that case, the court found insufficient the evidence that a non-owner of a company

was a fiduciary and denied summary judgment to the plaintiffs. The plaintiffs in Iuoe

argued that the individual defendant was a fiduciary because he signed checks on

behalf of the company and borrowed assets from the company for personal use. Id.

After a review of precedent from several Circuits, the court in Iuoe found that the

defendant was not a fiduciary because the plaintiffs failed to produce any evidence

that the defendant “had any role in deciding or directing who to pay from [defendant

company’s] business account or when to make payments from that account.” Id. at

11. That is not the case here, where Schaar hired his Schaval Erectors employees to

work at KB Erectors, decides the number of employees required, their hours/pay,

and receives a substantial salary, while Lowe receives no money.

      When the assets of KB Erectors, and thus the Plan, were used to operate KB

through May 2019, it is undisputed that they were used for purposes other than
                                          26
payment of benefits. Plaintiffs received no money. The question then becomes

whether Schaar had any discretionary control or authority over payments made by

KB, or as the court in Iuoe phrased it, “any role in deciding or directing who to pay”

from KB’s account. Id. at 11.

      KB Erectors is the alter ego of Schaval Erectors, and Schaar was instrumental

in creating and operating KB Erectors. Schaar is the field supervisor at KB Erectors,

sets employee pay rates, and does all of the bidding on jobs. Schaar has input into

who is hired and laid off at KB, and while the Lowe alleges that she was consulted

and retained ultimate authority for these decisions (Lowe Dep. 16:1-14), it is clear

that Lowe deferred to Schaar’s judgment/direction at KB. (Schaar Dep. 14:10-17:22;

29:16-20.)

      Lowe admitted to having no experience in the steel erection industry or any

similar business before starting KB Erectors. As of the time of her deposition in

March 2020, nearly two years after KB commenced operation, she did not draw a

salary from KB, nor did she ever. (Lowe Dep. 17:25-18:5.) Lowe admitted that she

would have been unable to run the business without Schaar. (Lowe Dep. 32:6-9.)

While Lowe testified that she makes some “final decisions on a lot of the jobs,” she

admits that Schaar is making all of the operational decisions. (Lowe Dep. 22:11-

23:11.) Although there is no evidence that Schaar has authority to sign tax or

corporate papers for anything related to KB Erectors, the Court finds that
                                         27
overwhelming evidence establishes that this Lowe “paper trail” is part of the

subterfuge concocted by Schaar and Renee Lowe. Schaar was controlling KB

Erectors, just has he had controlled Schaval Erectors.

      Given the facts of this case, and taking the facts in the light most favorable to

the non-moving party, the Defendants, the Court concludes that Schaar, who created

the KB subterfuge, brought over to KB Erectors his employees, equipment, phone

number, customer contacts (Rohmann Iron), and then held actual control over KB

Erectors’ business, had control/authority over KB’s assets and therefore over Plan

assets. Schaar’s essential role in the creation, existence, and operation of KB

Erectors supports this Court’s conclusion to deem him a fiduciary. Accordingly,

Plaintiffs’ Motion for Summary Judgment on Schaar’s personal liability as a

fiduciary is GRANTED.

      Finally, insofar as KB Erectors was a partner in this alter ego scheme, the

Court GRANTS Plaintiffs’ motion for alter ego successor liability against KB

Erectors.



   IV.      Conclusion

      In conclusion, Defendants’ Motion for Partial Summary Judgment (ECF No.

33) is DENIED.




                                         28
      As to Count I against Schaval Erectors, Plaintiffs’ Motion for Summary

Judgment (ECF No. 31) is GRANTED, and Schaval Erectors and Jerome Schaar are

liable to Plaintiffs in the amount of $2.623.90 for additional unpaid benefit

contributions.

      As to Counts II and III, Plaintiffs’ Motion for Summary Judgment is

GRANTED. Jerome Schaar and KB Erectors, LLC are liable for the unpaid

contributions to the Plaintiffs in the amount of $282,559.79 for work performed by

KB Erectors through May 31, 2019, the expiration date of the CBA.

SO ORDERED.




Dated: June 21, 2021                        s/Paul D. Borman
                                            Paul D. Borman
                                            United States District Judge




                                       29
